UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08788 Templeton Russia and East European Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 3/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. ARMADA JSC Meeting Date:AUG 15, 2011 Record Date:JUL 01, 2011 Meeting Type:ANNUAL Ticker:ARMD Security ID:X02277105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Omission of Dividends Management For For 2.1 Elect Nadezhda Kamysheva as Member of Audit Commission Management For For 2.2 Elect Aleksandr Fedin as Member of Audit Commission Management For For 2.3 Elect Olga Kubay as Member of Audit Commission Management For For 3.1 Ratify ZAO AK Delovoy Profil as IFRS Auditor Management For For 3.2 Ratify OOO Firma Finaudit as RAS Auditor Management For For 4.1 Elect Marina Shestakova as Director Management None For 4.2 Elect Sergey Yezimov as Director Management None For 4.3 Elect Viktor Potekhin as Director Management None Against 4.4 Elect Aleksey Kuzovkin as Director Management None Against 4.5 Elect Igor Gorbatov as Director Management None Against 4.6 Elect Yury Mostovoy as Director Management None For 4.7 Elect Azer Badalov as Director Management None Against 4.8 Elect Maksim Selivanov as Director Management None Against 4.9 Elect Aleksandr Kutuzov as Director Management None Against ARMADA JSC Meeting Date:JUN 28, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:ARMD Security ID:X02277105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Omission of Dividends Management For For 2.1 Elect Andrey Gritsenko as Director Management None For 2.2 Elect Viktor Potekhin as Director Management None For 2.3 Elect Aleksey Kuzovkin as Director Management None For 2.4 Elect Igor Gorbatov as Director Management None For 2.5 Elect Yury Mostovoy as Director Management None For 2.6 Elect Azer Badalov as Director Management None For 2.7 Elect Aleksandr Kutuzov as Director Management None For 2.8 Elect Maksim Selivanov as Director Management None For 2.9 Elect Sergey Kerber as Director Management None For 2.10 Elect Konstantin Nadenenko as Director Management None For 2.11 Elect Nikolay Borisenko as Director Management None For 3.1 Elect Nadezhda Kamysheva as Member of Audit Commission Management For For 3.2 Elect Aleksandr Fedin as Member of Audit Commission Management For For 3.3 Elect Olga Kubay as Member of Audit Commission Management For For 4 Ratify ZAO AK Delovoy Profil as IFRS Auditor; and Ratify OOO Firma Finaudit as RAS Auditor Management For For 5 Approve New Edition of Charter Management For Against CTC MEDIA, INC. Meeting Date:APR 27, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:CTCM Security ID:12642X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hans-Holger Albrecht Management For Withhold 1.2 Elect Director Angelo Codignoni Management For For 1.3 Elect Director Jean-Pierre Morel Management For For 2 Ratify Auditors Management For For E.ON RUSSIA OJSC Meeting Date:JUN 29, 2012 Record Date:MAY 14, 2012 Meeting Type:ANNUAL Ticker:EONR Security ID:X2156X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 0,05787978807 per Ordinary Share Management For For 2.1 Elect Mike Winkel as Director Management None Against 2.2 Elect Sergey Malinov as Director Management None For 2.3 Elect Albert Reutersberg as Director Management None Against 2.4 Elect Gunter Rummler as Director Management None Against 2.5 Elect Yury Sablukov as Director Management None Against 2.6 Elect Sergey Tazin as Director Management None Against 2.7 Elect Karl-Heniz Feldmann as Director Management None Against 2.8 Elect Reiner Hartmann as Director Management None Against 2.9 Elect Igor Yurgens as Director Management None For 3.1 Elect Aleksey Asyaev as Member of Audit Commission Management For For 3.2 Elect Mikhael Wilhelm as Member of Audit Commission Management For For 3.3 Elect Denis Kittler as Member of Audit Commission Management For For 3.4 Elect Tomas Fekker as Member of Audit Commission Management For For 4 Ratify ZAO PricewaterhouseCoopers as Auditor Management For For 5 Amend Charter Management For For EGIS PHARMACEUTICALS PLC. Meeting Date:JAN 25, 2012 Record Date:JAN 23, 2012 Meeting Type:ANNUAL Ticker:EGIS Security ID:X1897P128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board of Directors Report on Company's Business Performance in 2010/2011 in Accordance with International Financial Reporting Standards (IFRS) Management For For 2 Approve Supervisory Board's Opinion on Report Prepared in Accordance with IFRS Management For For 3 Approve Audit Committee's Opinion on Report Prepared in Accordance with IFRS Management For For 4 Approve Auditor's Opinion on Report Prepared in Accordance with IFRS Management For For 5 Approve Board of Directors Report on Company's Business Performance in 2010/2011 in Accordance with Hungarian Accounting Law (HAL) Management For For 6 Approve Allocation of Income Management For For 7 Approve Supervisory Board's Opinion on Report Prepared in Accordance with HAL Management For For 8 Approve Audit Committee's Opinion on Report Prepared in Accordance with HAL Management For For 9 Approve Auditor's Opinion on Report Prepared in Accordance with HAL Management For For 10 Approve Board of Directors Report on Company's Business Performance in 2010/2011 in Accordance with IFRS Management For For 11 Approve Supervisory Board's Opinion on Report Prepared in Accordance with IFRS Management For For 12 Approve Audit Committee's Opinion on Report Prepared in Accordance with IFRS Management For For 13 Approve Auditor's Opinion on Report Prepared in Accordance with IFRS Management For For 14 Approve Report on Corporate Governance Management For For 15.1 Reelect Christian BAZANTAY as Member of Board of Directors Management For For 15.2 Reelect Nicolas BOUTS as Member of Board of Directors Management For For 15.3 Reelect Ange DIAZ as Member of Board of Directors Management For For 15.4 Reelect Mrs. GAL Peterne as Member of Board of Directors Management For For 15.5 Reelect HODASZ Istvan as Member of Board of Directors Management For For 15.6 Reelect Yves LANGOURIEUX as Member of Board of Directors Management For For 15.7 Reelect Olivier LAUREAU as Member of Board of Directors Management For For 15.8 Reelect Csaba POROSZLAI as Member of Board of Directors Management For For 15.9 Reelect Jean-Philippe SETA as Member of Board of Directors Management For For 15.10 Reelect Jozsef VERESS as Member of Board of Directors Management For For 15.11 Elect Zsolt FEHERDI as Member of Board of Directors Management For For 16 Approve Auditors and Fix Their Remuneration Management For For 17 Approve Remuneration of Officials Management For For 18 Amend Articles of Association Re: Exercising of Employer's Right Management For For ENEL OGK-5 Meeting Date:JUN 20, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:OGKE Security ID:X2232L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Omission of Dividends Management For For 4.1 Elect Dominique Yvon Fache as Director Management None For 4.2 Elect Enrico Viale as Director Management None For 4.3 Elect Carlo Tamburi as Director Management None For 4.4 Elect Marco Arcelli as Director Management None For 4.5 Elect Giulio Antonio Carone as Director Management None For 4.6 Elect Renato Mastroianni as Director Management None For 4.7 Elect Gerald Joseph Rohan as Director Management None For 4.8 Elect Sergey Marinich as Director Management None For 4.9 Elect Marco Consumi as Director Management None For 4.10 Elect Francesca Gostinelli as Director Management None For 4.11 Elect Jaime Puente as Director Management None For 4.12 Elect Vyacheslav Artamonov as Director Management None For 4.13 Elect Ilnar Mirsiyapov as Director Management None For 4.14 Elect Evgeniy Miroshnichenko as Director Management None For 4.15 Elect Roderick Peacock as Director Management None For 4.16 Elect Hilko Schomerus as Director Management None For 4.17 Elect Richard Eckrich as Director Management None For 4.18 Elect Tagir Sitdekov as Director Management None For 5.1 Elect Palasciano Villamagna Carlo as Member of Audit Commission Management For For 5.2 Elect Adrados Barrios Alvaro as Member of Audit Commission Management For For 5.3 Elect Strycek Branislav as Member of Audit Commission Management For For 5.4 Elect Lombardi Antonio as Member of Audit Commission Management For For 5.5 Elect Khramova Natalya Alexandrovna as Member of Audit Commission Management For For 6 Ratify Auditor Management For For 7 Amend Charter Management For For 8 Approve New Edition of Regulations on General Meetings Management For Against 9.1 Approve Potential Future Related-Party Transactions Re: Capacity Sale/Purchase Agreements with Rusenergosbyt Management For For 9.2 Approve Potential Future Related-Party Transactions Re: Electricity Sale/Purchase Agreements with Rusenergosbyt Management For For 9.3 Approve Potential Future Related-Party Transactions Re: Gas Supply Agreement with Enel Gas Rus Management For For GAZPROM OAO Meeting Date:JUN 29, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:GAZP Security ID:368287207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Terms of Allocation of Dividends Management For For 5 Ratify ZAO PricewaterhouseCoopers as Auditor Management For For 6 Approve Remuneration of Directors Management For Against 7 Approve Remuneration of Members of Audit Commission Management For For 8.1 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements Management For For 8.2 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements Management For For 8.3 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement Management For For 8.4 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement Management For For 8.5 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement Management For For 8.6 Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement Management For For 8.7 Approve Related-Party Transaction with OAO AB Rossiya Re: Loan Facility Agreement Management For For 8.8 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts Management For For 8.9 Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds Management For For 8.10 Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Management For For 8.11 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.12 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.13 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Management For For 8.14 Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements Management For For 8.15 Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements Management For For 8.16 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements Management For For 8.17 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements Management For For 8.18 Approve Related-Party Transaction with OAO Beltransgaz Re: Agreements on Temporary Possession and Use of Pipeline Management For For 8.19 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Railway Stations Management For For 8.20 Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreement on Temporary Possession and Use of Building and Equipment Management For For 8.21 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.22 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Temporary Possession and Use of Experimental Prototypes of Gas-using Equipment Located in Rostov and Kemerovo Regions Management For For 8.23 Approve Related-Party Transaction with OAO Gazprombank Re: Agreement on Temporary Possession and Use of Non-residential Premises Management For For 8.24 Approve Related-Party Transaction with OAO Gazprom Neftekhim Salavat Re: Agreement on Temporary Possession and Use of Gas Condensate Pipeline Management For For 8.25 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Loan Facility Agreement Management For For 8.26 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.27 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Communications Installation Management For For 8.28 Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.29 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.30 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.31 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.32 Approve Related-Party Transaction with OOO Gazprom Komplektatsiya Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.33 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Temporary Possession and Use of Software and Hardware Solutions Management For For 8.34 Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Temporary Possession and Use of Communications Facilities Management For For 8.35 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreements on Implementation of Programs for Scientific and Technical Cooperation Management For For 8.36 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Temporary Possession and Use of Gas Distribution System Management For For 8.37 Approve Related-Party Transaction with OAO Druzhba Re: Agreement on Temporary Possession and Use of Facilities of Druzhba Vacation Center Management For For 8.38 Approve Related-Party Transactions with OOO Gazprom Investoproekt: Re: Provision of Consulting Services Management For For 8.39 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreement on Sale of Commercial Products Owned by Gazprom Management For For 8.40 Approve Related-Party Transaction with ZAO Northgas Re: Agreement on Delivery of Gas Management For For 8.41 Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreement on Delivery of Gas Management For For 8.42 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Delivery of Gas Management For For 8.43 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Transportation of Gas Management For For 8.44 Approve Related-Party Transaction with OAO Tomskgazprom Re: Agreement on Transportation of Gas Management For For 8.45 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreement on Transportation of Gas Management For For 8.46 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Arranging of Injection and Storage of Gas Management For For 8.47 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Customs Authorities Management For For 8.48 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Declaration for Customs Purposes Management For For 8.49 Approve Related-Party Transaction with OAO NOVATEK Re: Declaration for Customs Purposes Management For For 8.50 Approve Related-Party Transaction with OAO Gazprom Neft Re: Declaration for Customs Purposes Management For For 8.51 Approve Related-Party Transaction with UAB Kauno Termofikacijos Elektrine Re: Agreement on Purchase of Gas Management For For 8.52 Approve Related-Party Transaction with a/s Latvijas Gaze Re: Agreement on Purchase of Gas, Arranging of Injection, and Storage of Gas Management For For 8.53 Approve Related-Party Transaction with AB Lietuvos Dujos Re: Agreement on Purchase and Transportation of Gas Management For For 8.54 Approve Related-Party Transaction with MoldovaGaz SA Re: Agreement on Purchase and Transportation of Gas Management For For 8.55 Approve Related-Party Transaction with KazRosGaz LLP Re: Agreement on Transportation of Gas Management For For 8.56 Approve Related-Party Transaction with OAO Beltransgaz Re: Agreement on Purchase and Transportation of Gas Management For For 8.57 Approve Related-Party Transaction with GAZPROM Germania GmbH Re: Agreement on Transportation of Gas Management For For 8.58 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Start-Up and Commissioning Work Management For For 8.59 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Start-Up and Commissioning Work Management For For 8.60 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Start-Up and Commissioning Work Management For For 8.61 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Start-Up and Commissioning Work Management For For 8.62 Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreement on Investment Projects Management For For 8.63 Approve Related-Party Transaction with ZAO Gazprom Telecom Re: Agreement on Investment Projects Management For For 8.64 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreement on Investment Projects Management For For 8.65 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreement on Investment Projects Management For For 8.66 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 8.67 Approve Related-Party Transaction with OAO Rosselkhozbank Re: Deposit Agreements Management For For 8.68 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreement on Investment Projects Management For For 8.69 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreement on Investment Projects Management For For 8.70 Approve Related-Party Transaction with OOO Gazprom Komplektatsia Re: Agreement on Provision of Services Related to Supplies of Well Repair Equipment for Gazprom's Specialized Subsidiaries Management For For 8.71 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Property Insurance Management For For 8.72 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Management For For 8.73 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Life, Health, and Individual Property Insurance Management For For 8.74 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreement on Investment Projects Management For For 8.75 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Monitoring of Gas Facilities Management For For 8.76 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Gazprom's Employees Management For For 8.77 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Management For For 8.78 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance in Connection with Customs Operations Management For For 8.79 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance of Transportation Vehicles Owned By Gazprom Management For For 8.80 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services on Production of Reference Book in Legislative and Other Legal Regulation of Gas Distribution Operations Management For For 8.81 Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Property Management For For 8.82 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.83 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Cost Analysis of Design and Surveying Works for OAO Gazprom Management For For 8.84 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.85 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.86 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.87 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.88 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.89 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.90 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.91 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.92 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.93 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.94 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.95 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.96 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.97 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.98 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.99 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Provision of Services Regarding Conversion of Russian Federation's Regions to Use of Gas Management For For 8.100 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.101 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.102 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Research Work for OAO Gazprom Management For For 8.103 Approve Related-Party Transaction with OAO Gazprom Promgaz Re: Agreement on Maintaining Information Portal for Office for Conversion to Gas Services and Gas Uses Management For For 8.104 Approve Related-Party Transaction with Gazprom EP International B.V. Re: License to Use OAO Gazprom's Trademarks Management For For 8.105 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreement on Organization and Conduct of Conference on Distribution and Consumption of Gas Management For For 8.106 Approve Related-Party Transaction with OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks Management For For 8.107 Approve Related-Party Transaction with OOO Gazpromvyet, OOO Gaz-Oil, ZAO Yamalgazinvest, and Gazpromipoteka Foundation Re: License to Use OAO Gazprom's Trademarks Management For For 8.108 Approve Related-Party Transaction with OAO Gazprom Gazenergoset Re: Agreement on Temporary Possession and Use of Special Equipment Management For For 8.109 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: License to Use OAO Gazprom's Trademarks Management For For 8.110 Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 8.111 Approve Related-Party Transaction with OAO Vostokgazprom Re: Agreement on Temporary Possession and Use of Special-Purpose Communications Installation Management For For 8.112 Approve Related-Party Transaction with Societe Generale Re: Guarantee Agreement for Securing Obligations of OOO Gazprom Export Management For For 8.113 Approve Related-Party Transaction with State Corporation 'Bank for Development and Foreign Economic Affairs (Vnesheconombank)' Re: Loan Agreements Management For For 8.114 Approve Related-Party Transaction with OAO NOVATEK Re: Agreement on Transportation of Gas Management For For 8.115 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreement on Delivery of Gas Management For For 9.1 Elect Andrey Akimov as Director Management None Against 9.2 Elect Farit Gazizullin as Director Management None Against 9.3 Elect Viktor Zubkov as Director Management None Against 9.4 Elect Elena Karpel as Director Management None Against 9.5 Elect Timur Kulibayev as Director Management None Against 9.6 Elect Vitaliy Markelov as Director Management None Against 9.7 Elect Viktor Martynov as Director Management None Against 9.8 Elect Vladimir Mau as Director Management None Against 9.9 Elect Aleksey Miller as Director Management None Against 9.10 Elect Valery Musin as Director Management None For 9.11 Elect Mikhail Sereda as Director Management None Against 9.12 Elect Igor Yusufov as Director Management None Against 10.1 Elect Dmitry Arkhipov as Member of Audit Commission Management For For 10.2 Elect Andrey Belobrov as Member of Audit Commission Management For Against 10.3 Elect Vadim Bikulov as Member of Audit Commission Management For For 10.4 Elect Aleksey Mironov as Member of Audit Commission Management For For 10.5 Elect Lidiya Morozova as Member of Audit Commission Management For For 10.6 Elect Anna Nesterova as Member of Audit Commission Management For For 10.7 Elect Georgiy Nozadze as Member of Audit Commission Management For Against 10.8 Elect Yuriy Nosov as Member of Audit Commission Management For For 10.9 Elect Karen Oganyan as Members of Audit Commission Management For Against 10.10 Elect Maria Tikhonova as Member of Audit Commission Management For For 10.11 Elect Aleksandr Yugov as Member of Audit Commission Management For For GLOBALTRANS INVESTMENT PLC Meeting Date:DEC 20, 2011 Record Date:NOV 30, 2011 Meeting Type:SPECIAL Ticker:GLTIL Security ID:37949E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles in Relation to Related Party Transaction Management For Against 2 Approve Share Purchase Agreement with Envesta Investments Limited Management For Against 3 Set Limit on Total Nominal Value of Repurchased Shares Management For Against 4 Set Limit on Maximum Period Holding the Shares Management For Against 5 Eliminate Preemptive Rights in Relation to the Proposed Share Buyback Management For Against 6 Authorize Board to Execute Decisions in Relation to Previous Items Management For Against GLOBALTRANS INVESTMENT PLC Meeting Date:MAY 04, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:GLTIL Security ID:37949E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Reelect Alexander Eliseev as Director Management For For 5 Reelect Michael Zampelas as Director and Approve His Remuneration Management For For 6 Reelect Johann Franz Durrer as Director and Approve His Remuneration Management For For 7 Reelect Sergey Maltsev as Director Management For For 8 Reelect Mikhail Loganov as Director and Approve His Remuneration Management For For 9 Reelect Elia Nicoalou as Director and Approve His Remuneration Management For For 10 Reelect Konstantin Shirokov as Director Management For For 11 Approve Issuance of Shares for a Private Placement Management For Against INTEGRA GROUP Meeting Date:DEC 05, 2011 Record Date:NOV 09, 2011 Meeting Type:SPECIAL Ticker: Security ID:45822B205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of IG Seismis Services Limited by Geotech Oil Services Holding Limited Pursuant to the Terms of Sale and Purchase Agreement Management For For 2 Amend Articles Re: Editorial Changes Management For For KAZAKHGOLD GROUP LTD. Meeting Date:JUL 14, 2011 Record Date:JUN 20, 2011 Meeting Type:SPECIAL Ticker:KZG Security ID:48667H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Reflect Changes in Capital Management For For 2 Change Company Name to Polyus Gold International Limited Management For For KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:FEB 27, 2012 Record Date:FEB 01, 2012 Meeting Type:SPECIAL Ticker: Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Agenda Management For For 2 Elect Chairman of Meeting Management For For 3 Approve Early Termination of Askar Balzhanov as Member of Board of Directors Management For For 4 Elect Lyazzat Kiinov as New Director via Cumulative Voting Management None For KAZMUNAIGAS EXPLORATION PRODUCTION JSC Meeting Date:MAY 29, 2012 Record Date:APR 19, 2012 Meeting Type:ANNUAL Ticker: Security ID:48666V204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Annual Report Management For For 4 Receive Results of Shareholders Appeals on Actions of Company and Its Officials Management For For 5 Receive Report on Remuneration of Directors and Members of Management Board in 2011 Management For For 6 Approve Report on Activities of Board of Directors and Management Board in Fiscal 2011 Management For For 7 Approve Termination of Powers of One Member of Board of Directors Management For For 8 Elect One New Director Management None For KUZBASSKAYA TOPLIVNAYA KOMPANIYA JSC Meeting Date:APR 16, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:KBTK Security ID:X4727Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Members of Counting Commission Management For For 2 Approve Annual Report Management For For 3 Approve Financial Statements and Report on Allocation of Income Management For For 4 Approve Allocation of Income and Dividends Management For For 5.1 Elect Eduard Alekseenko as Director via Cumulative Voting Management None Against 5.2 Elect Vadim Danilov as Director via Cumulative Voting Management None Against 5.3 Elect David Allen Stewart as Director via Cumulative Voting Management None Against 5.4 Elect Denis Evstratenko as Director via Cumulative Voting Management None Against 5.5 Elect Denis Kulikov as Director via Cumulative Voting Management None Against 5.6 Elect Igor Prokudin as Director via Cumulative Voting Management None Against 5.7 Elect Denis Spirin as Director via Cumulative Voting Management None Against 5.8 Elect Alexander Williams as Director via Cumulative Voting Management None For 5.9 Elect Yury Fridman as Director via Cumulative Voting Management None Against 6 Approve Remuneration of Directors Management For For 7.1 Elect Zoya Osmanova as Member of Audit Commission Management For For 7.2 Elect Ivan Artemenko as Member of Audit Commission Management For For 7.3 Elect Aleksey Sedunov as Member of Audit Commission Management For For 8 Approve Remuneration of Members of Audit Commission Management For For 9 Ratify Auditor Management For For LUKOIL OAO Meeting Date:JUN 27, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:LUKOY Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 75 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Igor Belikov as Director Management None For 2.3 Elect Viktor Blazheyev as Director Management None For 2.4 Elect Valery Grayfer as Director Management None Against 2.5 Elect Igor Ivanov as Director Management None For 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Richard Matzke as Director Management None For 2.8 Elect Sergey Mikhaylov as Director Management None Against 2.9 Elect Mark Mobius as Director Management None For 2.10 Elect Guglielmo Antonio Claudio Moscato as Director Management None For 2.11 Elect Pictet Ivan as Director Management None For 2.12 Elect Aleksandr Shokhin as Director Management None Against 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Vladimir Nikitenko as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors Management For For 4.2 Approve Remuneration of Directors in Amount Established by 2011 AGM Management For For 5.1 Approve Remuneration of Members of Audit Commission Management For For 5.2 Approve Remuneration of Members of Audit Commission in Amount Established by 2011 AGM Management For For 6 Ratify ZAO KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Amend Regulations on General Meetings Management For For 9 Amend Regulations on Board of Directors Management For For 10 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For MECHEL OAO Meeting Date:SEP 09, 2011 Record Date:AUG 04, 2011 Meeting Type:SPECIAL Ticker:MTLR Security ID:583840103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transactions Management For Against MECHEL OAO Meeting Date:JUN 29, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:MTLR Security ID:583840103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 8.06 per Ordinary Share and RUB 31.28 per Preferred Share Management For For 4.1 Elect Arthur Johnson as Director Management None Against 4.2 Elect Vladimir Gusev as Director Management None For 4.3 Elect Aleksandr Yevtushenko as Director Management None Against 4.4 Elect Igor Zyuzin as Director Management None Against 4.5 Elect Igor Kozhukhovsky as Director Management None For 4.6 Elect Yevgeny Mikhel as Director Management None Against 4.7 Elect Valentin Proskurnya as Director Management None Against 4.8 Elect Roger Gale as Director Management None Against 4.9 Elect Viktor Trigubco as Director Management None Against 5.1 Elect Yelena Pavlovskaya-Mokhnatkina as Member of Audit Commission Management For For 5.2 Elect Natalya Mikhaylova as Member of Audit Commission Management For For 5.3 Elect Andrey Stepanov as Member of Audit Commission Management For For 6 Ratify ZAO Energyconsulting Audit as Auditor Management For For 7 Approve New Edition of Regulations on Remuneration and Reimbursement of Expenses of Directors Management For For 8 Approve Related-Party Transaction Re: Guarantee Agreement Management For For MHP S A Meeting Date:OCT 19, 2011 Record Date:OCT 05, 2011 Meeting Type:SPECIAL Ticker:MHPC Security ID:55302T204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Repurchase Program Management For For 2 Authorize Board to Implement Share Repurchase Program in Accordance with Terms and Conditions under Item 1 Management For For 3 Fix Number of Directors at up to Nine Management For For 4 Approve Resignations of Yevhen H. Shatohin and Artur Futyma as Directors Management For For 5 Elect Three New Directors (Bundled) Management For Against 6 Re-elect Yuriy A. Kosyuk, Charles Adriaenssen, Victoria B. Kapelyushna, John Clifford Rich, and John Grant as Directors (Bundled) Management For Against 7 Amend Articles Re: EU Shareholder Right Directive as Transposed Into Luxembourg Law Management For For 8 Amend Article 5 Re: Share Capital Management For For 9 Amend Article 6 Re: Form of Shares Management For For 10 Amend Article 14 Re: General Meeting of Shareholders Management For For 11 Amend Article 20 Re: Applicable Law Management For For 12 Renumber Articles Management For For 13 Transact Other Business (Voting) Management For Against MHP SA Meeting Date:APR 27, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:MHPC Security ID:55302T204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Approve Board's and Auditor's Reports Management For For 2 Accept Consolidated and Standalone Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income Management For For 4 Allocation of Shares Bought Back by Company into Non-Distributable Reserve for Own Shares Management For For 5 Approve Discharge of Directors Management For For 6 Renew Appointment of Auditors Management For For 7 Transact Other Business (Non-Voting) Management None None MMC NORILSK NICKEL Meeting Date:FEB 01, 2012 Record Date:DEC 27, 2011 Meeting Type:SPECIAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Charter Management For For MMC NORILSK NICKEL Meeting Date:FEB 03, 2012 Record Date:DEC 27, 2011 Meeting Type:SPECIAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration of Directors Management For For MMC NORILSK NICKEL Meeting Date:JUN 29, 2012 Record Date:MAY 24, 2012 Meeting Type:ANNUAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 196 per Share Management For For 4.1 Elect Enos Ned Banda as Director Management None Against 4.2 Elect Sergey Barbashev as Director Management None Against 4.3 Elect Aleksey Bashkirov as Director Management None Against 4.4 Elect Andrey Bugrov as Director Management None Against 4.5 Elect Olga Voytovich as Director Management None Against 4.6 Elect Aleksandr Voloshin as Director Management None Against 4.7 Elect Artem Volynets as Director Management None Against 4.8 Elect Oleg Deripaska as Director Management None Against 4.9 Elect Claude Dauphin as Director Management None Against 4.10 Elect Marianna Zakharova as Director Management None Against 4.11 Elect Larisa Zelkova as Director Management None Against 4.12 Elect Simon Collins as Director Management None Against 4.13 Elect Bradford Mills as Director Management None For 4.14 Elect Stalbek Mishakov as Director Management None Against 4.15 Elect Ardavan Moshiri as Director Management None Against 4.16 Elect Oleg Pivovarchuk as Director Management None Against 4.17 Elect Gerhard Prinsloo as Director Management None Against 4.18 Elect Dmitry Razumov as Director Management None Against 4.19 Elect Maxim Sokov as Director Management None Against 4.20 Elect Vladimir Strashko as Director Management None Against 4.21 Elect Vladimir Strzhalkovsky as Director Management None Against 5.1 Elect Petr Voznenko as Member of Audit Commission Management For For 5.2 Elect Natalya Gololobova as Member of Audit Commission Management For For 5.3 Elect Aleksey Kargachov as Member of Audit Commission Management For For 5.4 Elect Dmitry Pershinkov as Member of Audit Commission Management For For 5.5 Elect Tamara Sirotkina as Member of Audit Commission Management For For 6 Ratify OOO Rosexpertiza as Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 7 Ratify KPMG as Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For For 10 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For MOBILE TELESYSTEMS OJSC Meeting Date:JUN 27, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:MTSS Security ID:X5430T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 14.71 per Share Management For For 3 Approve New Edition of Charter Management For For 4 Approve New Edition of Regulations on Board of Directors Management For Against 5.1 Elect Anton Abugov as Director Management None Against 5.2 Elect Aleksey Buyanov as Director Management None Against 5.3 Elect Andrey Dubovskov as Director Management None Against 5.4 Elect Ron Sommer as Director Management None Against 5.5 Elect Stanley Miller as Director Management None For 5.6 Elect Paul Ostling as Director Management None For 5.7 Elect Vsevolod Rozanov as Director Management None Against 5.8 Elect Gregor Kharter as Director Management None Against 5.9 Elect Mikhail Shamolin as Director Management None Against 6.1 Elect Maksim Mamonov as Member of Audit Commission Management For For 6.2 Elect Aleksandr Obermeister as Member of Audit Commission Management For For 6.3 Elect Vasiliy Platoshin as Member of Audit Commission Management For For 7 Ratify Deloitte and Touche CIS as Auditor Management For For NORD GOLD NV Meeting Date:JUN 14, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:NGOLY Security ID:65557T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2011 Management None None 3 Adopt Financial Statements Management For For 4a Approve Discharge of Executive Directors Management For For 4b Approve Discharge of Non-Executive Directors Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Ratify KPMG as Auditors Management For For 7a Reelect Nikolay Zelenskiy as Director and CEO Management For For 7b Reelect Sergey Zinkovich as Director and CFO Management For For 7c Reelect Philip Baum as Director and Chairman of the Board Management For For 7d Reelect Peter Lester as Director Management For For 7e Reelect David Morgan as Director Management For For 7f Relect as Michael Nossal as Director Management For For 7g Elect Alexey Mordashov as Director Management For For 7h Elect Mikhail Noskov as Director Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Grant Board Authority to Issue Shares Management For Against 10 Authorize Board to Exclude Preemptive Rights from Issuance under Item 9 Management For Against 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None O'KEY GROUP SA Meeting Date:SEP 12, 2011 Record Date:AUG 29, 2011 Meeting Type:SPECIAL Ticker:A1C8UZ Security ID:670866201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Stand Alone Profits as at June 30, 2011 Management For For 2 Approve Interim Dividend Management For For O'KEY GROUP SA Meeting Date:JUN 13, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:A1C8UZ Security ID:670866201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Approve Board's Reports Management None None 2 Receive Standalone and Consolidated Financial Statements and Auditor's Report Management None None 3 Accept Consolidated Financial Statements Management For For 4 Accept Financial Statements Management For For 5 Approve Allocation of Income and Dividends Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Discharge of Directors Management For For 8 Renew Appointment of KPMG as Auditor Management For For 9 Authorize Board to Fix Remuneration of Auditors Management For For ORASCOM TELECOM HOLDING Meeting Date:OCT 23, 2011 Record Date:OCT 05, 2011 Meeting Type:SPECIAL Ticker:ORTE Security ID:68554W205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Adjustments to Demerger Plan of Company into Orascom Telecom Holding S.A.E and Orascom Telecom Media and Technology Holdings Management For For 2 Approve Reorganization Plan Management For For 3 Ratify Amendments to Demerger Plan, Separation Agreement and Financial Reports Resulting from Adoption of Items 1 and 2 Management For For 4 Authorize Board to Ratify and Execute Approved Resolutions Management For For ORASCOM TELECOM HOLDING Meeting Date:MAY 03, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:ORTE Security ID:68554W205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Report on Company Financial Statements Management For For 4 Approve Dividends Management For For 5 Approve Discharge of Chairman and Directors Management For For 6 Approve Remuneration of Directors Management For For 7 Ratify Auditors and Fix Their Remuneration Management For For 8 Approve Related Party Transactions Management For For 9 Approve Charitable Donations Conducted in 2011 and to be Conducted in 2012 Management For For 10 Approve Related Party Transactions Management For For 11 Elect Directors (Bundled) Management For For PHOSAGRO OJSC Meeting Date:DEC 01, 2011 Record Date:OCT 26, 2011 Meeting Type:SPECIAL Ticker:PHOR Security ID:71922G209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Split; Amend Charter Accordingly Management For For 2 Approve Interim Dividends for First Nine Months of Fiscal 2011 Management For For PHOSAGRO OJSC AG Meeting Date:MAY 30, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:PHOR Security ID:71922G209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 57.50 per Share Management For For 4 Fix Number of Directors Management For For 5.1 Elect Igor Antoshin as Director Management None Against 5.2 Elect Maksim Volkov as Director Management None Against 5.3 Elect Vladimir Litvinenko as Director Management None Against 5.4 Elect Vasilyy Loginov as Director Management None Against 5.5 Elect Sven Ombudstvedt as Director Management None For 5.6 Elect Roman Osipov as Director Management None Against 5.7 Elect Ivan Rodionov as Director Management None Against 5.8 Elect Marcus Rhodes as Director Management None For 6.1 Elect Galina Kalinina as Member of Audit Commission Management For For 6.2 Elect Olga Lizunova as Member of Audit Commission Management For For 6.3 Elect Maksim Sinitsa as Member of Audit Commission Management For For 7 Ratify Auditor Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Related-Party Transaction with OAO Nordea Bank Re: Guarantee Agreement Management For Against 10 Approve Large-Scale Related-Party Transaction with Societe Generale, Paris, OAO AKB Rosbank Re: Guarantee Agreement Management For Against 11 Approve Related-Party Transaction with ZAO Natiksis Bank Re: Guarantee Agreement Management For Against 12 Approve Large-Scale Related-Party Transaction with OAO Ammophos Re: Loan Agreement Management For Against RASPADSKAYA OAO Meeting Date:JUN 29, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:RASP Security ID:X7457E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Omission of Dividends Management For For 2 Elect Members of Audit Commission Management For For 3 Ratify Auditor Management For For 4 Amend Charter Management For For 5.1 Elect Aleksandr Abramov as Director Management None Against 5.2 Elect Aleksandr Vagin as Director Management None Against 5.3 Elect Gennadiy Kozovoy as Director Management None Against 5.4 Elect Ilya Lifshits as Director Management None Against 5.5 Elect Aleksandr Frolov as Director Management None Against 5.6 Elect Jeffrey Townsend as Director Management None For 5.7 Elect Christian Shafalitsky de Muckadell as Director Management None For ROSNEFT OIL COMPANY OJSC Meeting Date:SEP 13, 2011 Record Date:JUL 20, 2011 Meeting Type:SPECIAL Ticker:ROSN Security ID:67812M207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Shareholder Proposal: Approve Early Termination of Powers of Board of Directors Shareholder For For 2.1 Shareholder Proposal: Elect Vladimir Bogdanov as Director Shareholder None Against 2.2 Shareholder Proposal: Elect Matthias Warnig as Director Shareholder None Against 2.3 Shareholder Proposal: Elect Andrey Kostin as Director Shareholder None Against 2.4 Shareholder Proposal: Elect Aleksandr Nekipelov as Director Shareholder None Against 2.5 Shareholder Proposal: Elect Hans-Joerg Rudloff as Director Shareholder None For 2.6 Shareholder Proposal: Elect Nikolay Tokarev as Director Shareholder None Against 2.7 Shareholder Proposal: Elect Eduard Khudaynatov as Director Shareholder None Against 2.8 Shareholder Proposal: Elect Sergey Shishin as Director Shareholder None Against 2.9 Shareholder Proposal: Elect Dmitry Shugayev as Director Shareholder None Against SBERBANK OF RUSSIA Meeting Date:JUN 01, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:SBER Security ID:X76317100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 2.08 per Common Share and RUB 2.59 per Preferred Share Management For For 4 Ratify Auditor Management For For 5.1 Elect German Gref as Director Management None Against 5.2 Elect Sergey Guriyev as Director Management None For 5.3 Elect Anton Danilov-Danilyan as Director Management None Against 5.4 Elect Mikhail Dmitriev as Director Management None Against 5.5 Elect Bella Zlatkis as Director Management None Against 5.6 Elect Nadezhda Ivanova as Director Management None Against 5.7 Elect Sergey Ignatyev as Director Management None Against 5.8 Elect Georgy Luntovsky as Director Management None Against 5.9 Elect Mikhail Matovnikov as Director Management None Against 5.10 Elect Vladimir Mau as Director Management None For 5.11 Elect Alessandro Profumo as Director Management None Against 5.12 Elect Aleksey Savatuygin as Director Management None Against 5.13 Elect Rair Simonyan as Director Management None Against 5.14 Elect Sergey Sinelnikov-Murylev as Director Management None Against 5.15 Elect Valery Tkachenko as Director Management None Against 5.16 Elect Dimitriy Tulin as Director Management None Against 5.17 Elect Aleksey Ulyukaev as Director Management None Against 5.18 Elect Ronald Freeman as Director Management None Against 5.19 Elect Sergey Shvetsov as Director Management None Against 6.1 Elect Natalya Borodina as Member of Audit Commission Management For For 6.2 Elect Vladimir Volkov as Member of Audit Commission Management For For 6.3 Elect Maksim Dolzhnikov as Member of Audit Commission Management For For 6.4 Elect Yuliya Isakhanova as Member of Audit Commission Management For For 6.5 Elect Irina Kremleva as Member of Audit Commission Management For For 6.6 Elect Aleksey Minenko as Member of Audit Commission Management For For 6.7 Elect Olga Polyakova as Member of Audit Commission Management For For 7 Approve Remuneration of Directors and Members of Audit Commission Management For Against 8 Approve Charter in New Edition Management For For SEVERSTAL OAO Meeting Date:SEP 30, 2011 Record Date:AUG 24, 2011 Meeting Type:SPECIAL Ticker:CHMF Security ID:X7803S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Six Months of Fiscal 2011 Management For For SEVERSTAL OAO Meeting Date:DEC 30, 2011 Record Date:NOV 15, 2011 Meeting Type:SPECIAL Ticker:CHMF Security ID:X7803S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Nine Months of Fiscal 2011 Management For For 2 Approve New Edition of Charter Management For Against SEVERSTAL OAO Meeting Date:APR 10, 2012 Record Date:MAR 01, 2012 Meeting Type:SPECIAL Ticker:CHMF Security ID:X7803S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Share Capital via Purchase and Cancellation of Company Shares Held By Wholly-Owned Subsidiary Lybica Management For For SEVERSTAL OAO Meeting Date:JUN 28, 2012 Record Date:MAY 15, 2012 Meeting Type:ANNUAL Ticker:CHMF Security ID:X7803S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Aleksey Mordashov as Director Management None Against 1.2 Elect Mikhail Noskov as Director Management None Against 1.3 Elect Sergey Kuznetsov as Director Management None Against 1.4 Elect Aleksey Kulichenko as Director Management None Against 1.5 Elect Aleksandr Grubman as Director Management None Against 1.6 Elect Christopher Clark as Director Management None Against 1.7 Elect Ronald Freeman as Director Management None For 1.8 Elect Peter Kraljic as Director Management None For 1.9 Elect Martin Angle as Director Management None For 1.10 Elect Rolf Stomberg as Director Management None For 2 Approve Annual Report and Financial Statements Management For For 3 Approve Allocation of Income and Dividends for Fiscal 2011 Management For For 4 Approve Dividends of RUB 4.07 per Share for First Quarter of Fiscal 2012 Management For For 5.1 Elect Roman Antonov as Member of Audit Commission Management For For 5.2 Elect Svetlana Guseva as Member of Audit Commission Management For For 5.3 Elect Nikolay Lavrov as Member of Audit Commission Management For For 6 Ratify Auditor Management For For 7 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Deposit Agreement Management For For SYNERGY CO Meeting Date:MAY 29, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:SYNG Security ID:X7844S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4.1 Elect Dmitriy Aleyevskiy as Director Management None For 4.2 Elect Nikolay Belokopytov as Director Management None Against 4.3 Elect Grigoriy Vasilyenko as Director Management None For 4.4 Elect Andrey Gomzyakov as Director Management None For 4.5 Elect Sergey Kuptsov as Director Management None Against 4.6 Elect Nikolay Malashenko as Director Management None Against 4.7 Elect Aleksandr Mechetin as Director Management None Against 4.8 Elect Sergey Molchanov as Director Management None Against 4.9 Elect Dmitriy Timoshin as Director Management None Against 5.1 Elect Andrey Anokhov as Member of Audit Commission Management For For 5.2 Elect Igor Dmitriyev as Member of Audit Commission Management For For 5.3 Elect Anna Ivanova as Member of Audit Commission Management For Against 5.4 Elect Nikolay Sorokin as Member of Audit Commission Management For For 6 Ratify OOO Baker Tilly Russaudit as Auditor Management For For TGK-5 Meeting Date:JUN 28, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:TGKE Security ID:X8983Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Omission of Dividends Management For For 5.1 Elect Natalya Bykova as Director Management None For 5.2 Elect Denis Kalugin as Director Management None For 5.3 Elect Anna Drokova as Director Management None For 5.4 Elect Andrey Kolyada as Director Management None For 5.5 Elect Mikhail Molchanovas Director Management None For 5.6 Elect Alexandr Yugov as Director Management None For 5.7 Elect Marat Bashirov as Director Management None For 5.8 Elect Tatyana Katasonova as Director Management None For 5.9 Elect Anastasia Rakita as Director Management None For 5.10 Elect Anna Senotrusova as Director Management None For 5.11 Elect Lasha Caguria as Director Management None For 5.12 Elect Mikhail Azovcev as Director Management None For 5.13 Elect Alexandr Vilesov as Director Management None For 5.14 Elect Alexey Subbotin as Director Management None For 5.15 Elect Yakov Tesis as Director Management None For 5.16 Elect Evgeniy Willevald as Director Management None For 5.17 Elect Natalia Ozhe as Director Management None For 5.18 Elect Vyacheslav Baitekov as Director Management None For 5.19 Elect Oleg Mukovozov as Director Management None For 5.20 Elect Evgeniy Ilin as Director Management None For 5.21 Elect Mikhail Eremenko as Director Management None For 5.22 Elect Mikhail Haritonov as Director Management None For 5.23 Elect Valeriy Romanov as Director Management None For 5.24 Elect Grigory Burenkov as Director Management None For 5.25 Elect Konstantin Putyakov as Director Management None For 5.26 Elect Alexandr Teplouhov as Director Management None For 5.27 Elect Maxim Sheifel as Director Management None For 5.28 Elect Vitaliy Anikin as Director Management None For 5.29 Elect Denis Kulikov as Director Management None For 5.30 Elect Igor Repin as Director Management None For 5.31 Elect Alexandr Shevchuk as Director Management None For 5.32 Elect Igor Polovnev as Director Management None For 5.33 Elect Sergey Pokrovskiy as Director Management None For 5.34 Elect Fil Sergey as Director Management None For 6.1 Elect Aleksandr Bogashov as Member of Audit Commission Management For Did Not Vote 6.2 Elect Anna Korteeva as Member of Audit Commission Management For Did Not Vote 6.3 Elect Maksim Melnikov as Member of Audit Commission Management For Did Not Vote 6.4 Elect Aleksandr Koval as Member of Audit Commission Management For Against 6.5 Elect Vladimir Vahmistrov as Member of Audit Commission Management For For 6.6 Elect Maksim Danilov as Member of Audit Commission Management For For 6.7 Elect Olga Kojevnikova Member of Audit Commission Management For Against 6.8 Elect Irina Zemcova Member of Audit Commission Management For Against 7 Ratify Auditor Management For For 8 Approve New Edition of Charter Management For Against 9 Approve New Edition of Regulations on General Meetings Management For Against 10 Approve Related-Party Transaction Management For Against TMK OAO Meeting Date:NOV 07, 2011 Record Date:OCT 03, 2011 Meeting Type:SPECIAL Ticker:TRMK Security ID:X92179104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 0.93 per Share for First Six Months of Fiscal 2011 Management For For TMK OAO Meeting Date:NOV 07, 2011 Record Date:OCT 03, 2011 Meeting Type:SPECIAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 0.93 per Share for First Six Months of Fiscal 2011 Management For For TMK OAO Meeting Date:JUN 26, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:TRMK Security ID:X6561F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Charter Management For For 2 Approve Annual Report and Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 2.7 per Ordinary Share Management For For 4.1 Elect Dmitry Pumpyansky as Director Management None Against 4.2 Elect Aleksandr Shiryayev as Director Management None Against 4.3 Elect Andrey Kaplunov as Director Management None Against 4.4 Elect Igor Khmelevsky as Director Management None Against 4.5 Elect Mikhail Alekseyev as Director Management None For 4.6 Elect Aleksandr Shokhin as Director Management None For 4.7 Elect Bob Foresman as Director Management None For 4.8 Elect Peter O'Brein as Director Management None For 4.9 Elect Ruben Aganbegyan as Director Management None For 4.10 Elect Oleg Shchegolev as Director Management None For 4.11 Elect Sergey Papin as Director Management None Against 5.1 Elect Aleksandr Maksimenko as Member of Audit Commission Management For For 5.2 Elect Aleksandr Vorobyev as Member of Audit Commission Management For For 5.3 Elect Nina Pozdnyakova as Member of Audit Commission Management For For 6 Ratify Auditor Management For For 7.1 Approve Related-Party Transaction with Sberbank of Russia Re: Guarantee Agreement Management For For 7.2 Approve Related-Party Transaction with OJSC Nordea Bank Re: Supplementary Agreement to the Guarantee Agreement Management For For 7.3 Approve Related-Party Transaction with OJSC URALSIB Re: Two Guarantee Agreements Management For For 7.4 Approve Related-Party Transactions with Subsidiaries Re: Loan Agreements Management For For 7.5 Approve Related-Party Transactions with Subsidiaries Re: Loan Agreements Management For For TMK OAO Meeting Date:JUN 26, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Charter Management For For 2 Approve Annual Report and Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 2.7 per Ordinary Share Management For For 4.1 Elect Dmitry Pumpyansky as Director Management None Against 4.2 Elect Aleksandr Shiryayev as Director Management None Against 4.3 Elect Andrey Kaplunov as Director Management None Against 4.4 Elect Igor Khmelevsky as Director Management None Against 4.5 Elect Mikhail Alekseyev as Director Management None For 4.6 Elect Aleksandr Shokhin as Director Management None For 4.7 Elect Bob Foresman as Director Management None For 4.8 Elect Peter O'Brein as Director Management None For 4.9 Elect Ruben Aganbegyan as Director Management None For 4.10 Elect Oleg Shchegolev as Director Management None For 4.11 Elect Sergey Papin as Director Management None Against 5.1 Elect Aleksandr Maksimenko as Member of Audit Commission Management For For 5.2 Elect Aleksandr Vorobyev as Member of Audit Commission Management For For 5.3 Elect Nina Pozdnyakova as Member of Audit Commission Management For For 6 Ratify Auditor Management For For 7.1 Approve Related-Party Transaction with Sberbank of Russia Re: Guarantee Agreement Management For For 7.2 Approve Related-Party Transaction with OJSC Nordea Bank Re: Supplementary Agreement to the Guarantee Agreement Management For For 7.3 Approve Related-Party Transaction with OJSC URALSIB Re: Two Guarantee Agreements Management For For 7.4 Approve Related-Party Transactions with Subsidiaries Re: Loan Agreements Management For For 7.5 Approve Related-Party Transactions with Subsidiaries Re: Loan Agreements Management For For URALKALI OAO Meeting Date:DEC 08, 2011 Record Date:NOV 02, 2011 Meeting Type:SPECIAL Ticker:URKA Security ID:91688E206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividend of RUB 4 per Share Management For For 2 Approve New Edition of Charter Management For For 3.1 Determine Cost of Liability Insurance for Directors and Executives Management For For 3.2 Determine Cost of Services under Insurance Agreement for Directors and Executives Management For For 4.1 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For 4.2 Approve Related-Party Transaction Re: Insurance for Directors and Executives Management For For VEROPHARM Meeting Date:JUN 19, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:VRPH Security ID:X9761B109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements and Allocation of Income Management For For 3 Approve Dividends of RUB 19 per Ordinary Share Management For For 4 Amend Charter Management For Against 5.1 Elect Artyom Byektyemirov as Director Management None Against 5.2 Elect Syergey Krivoshyeyev as Director Management None Against 5.3 Elect Marina Pyenkova as Director Management None Against 5.4 Elect Viktor Vasilyev as Director Management None Against 5.5 Elect Vasiliy Rudomino as Director Management None Against 5.6 Elect Arkadiy Gibov as Director Management None Against 5.7 Elect Aleksandr Zabudkin as Director Management None Against 5.8 Elect Denis Kulikov as Director Management None For 5.9 Elect Andrey Vinkov as Director Management None Against 6.1 Elect Olga Borisyenko as Member of Audit Commission Management For For 6.2 Elect Valyentina Tsepina as Member of Audit Commission Management For For 6.3 Elect Yelyena Karasyova as Member of Audit Commission Management For For 7 Ratify ZAO Deloitte and Touche SNG as Auditor Management For For 8 Approve Remuneration of Directors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Russia and East European Fund, Inc. By (Signature and Title)*/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
